Order, insofar as appealed from, affirmed, without costs. No opinion. Adel, Sneed and Wenzel, JJ., concur; Johnston, Acting P. J., dissents and votes to reverse the order and to dismiss the proceeding, on the ground that the jurisdictional objection was well taken. (Matter of Torre v. Heffernan, 188 Misc. 284, affd. 271 App. Div. 752, affd. 296 N. Y. 624; Matter of King v. Cohen, 293 N. Y. 435; Matter of Constantino [Cioffi], 286 N. Y. 681.) Motion for leave to appeal to the Court of Appeals granted. The following question is certified: Was the order of the Special Term, dated August 6, 1948, properly made? Present — Johnston, Acting P. J., Adel, Sneed and Wenzel, JJ.